MORRISON, Judge.
This is an appeal from an order of the Criminal District Court of Dallas County refusing to discharge appellant on his application fot writ of habeas corpus and re*386manding him to the custody of the Sheriff, with instructions to deliver him to the agent of the demanding State.
The State established a prima facie case.
Appellant did not testify nor offer any witnesses in his behalf. Therefore, no issue was made as to his identity, and the trial court acted properly in remanding appellant to the custody of the Sheriff.
No bills of exception appear in the record.
The judgment is affirmed.